Title: Thomas Jefferson to William Brown, 10 September 1809
From: Jefferson, Thomas
To: Brown, William


          Dear Sir  Monticello Sep. 10. 09.
           You were so kind as to forward to mr Barnes Collector of George town, for me the reciept of Capt Sanford of the brig President for 3. boxes of Mammoth bones sent down the river for me by Genl William Clarke. the reciept was dated January 16.   it appears from documents in mr Barnes’s office, from which that vessel had sailed the 21st of Oct. 1808. for N. Orleans, that on her return she put into Havanna, was there condemned as not sea-worthy & her enrollment was surrendered at St Mary’s in Georgia the 1st of May last. the probability seems to be that she left my boxes at the Havanna. supposing you may have some acquaintance there, or at least more frequent opportunities for enquiry than I can find here, the object of the present is to ask the favor of your having some enquiry made after these boxes if an occasion should occur, & to order their reshipment to any port of the Chesapeak Delaware, or to N. York. pardon this trouble on the consideration of my interior situation, remote from all sea-ports.  mrs Trist is with us & is well, as is also miss Brown.  mrs Jones was well by a late letter, but mr Jones’s situation was still doubtful. accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        